But the CouRT
(Duckett, J., contra)
decided, that a parol gift in 1784 was void under the statute of 1758, although possession accompanied and followed the gift, and that the act of 1784 was not retrospective.
The Court decided (nem. con.) that a legacy of a slave gives no .title, unless the executor had assented before action brought; that a deed of gift of a slave in 1790, was void between the parties under the act of 1758, and the act of 1787, unless possession accompanied and followed the deed; and five years’ possession of the slave by W. Wilson, did not support the plaintiff’s title, although the plaintiff is to be considered as a purchaser without notice and for a valuable consideration.
Motion for a new trial, by Mr. Youngs, for the defendant, on the ground of misconstruction by the Court, of the law of 1758, in having instructed the jury that a parol gift of a slave was absolutely void under that law, although possession accompanied the gift.
But the Court, after the argument, (Duckett, J., absent,) refused a new trial, and said that although there might have been originally some doubt whether the act of 1787, was not intended to be retrospective, yet the case of Turner v. Turner, 1 Wash. 139, was conclusive.
Bills of exceptions were taken, but the judgment was affirmed by the Supreme Court of the United States, February, 1806. 4 Crunch, 401.